       Case 1:15-cv-03538-VSB Document 193 Filed 12/28/18 Page 1 of 2




                                                                                    Eric J. Stock
                                                                                    Direct: +1 212.351.2301
                                                                                    Fax: +1 212.716.0801
                                                                                    EStock@gibsondunn.com




December 28, 2018


VIA ECF                                                                         12/28/2018

Hon. Vernon S. Broderick
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Sonterra Capital Master Fund, Ltd., et al v. Barclays Bank Plc et al.,
       No. 15-CV-3538

Dear Judge Broderick:

This firm represents Defendant UBS AG (“UBS”) in the above-captioned litigation. We
write jointly on behalf of UBS and Plaintiffs to respectfully request the Court’s approval of
two proposed briefing schedules.

First, with respect to any motion by UBS or Plaintiffs for reconsideration or reargument of
any aspect of this Court’s December 21, 2018 decision granting in part and denying in part
Defendants’ motion to dismiss, see ECF No. 191 (“December 21 Order”), the motion would
ordinarily be due January 4, 2019. See Local Civil Rule 6.3. UBS and Plaintiffs jointly
request that this deadline be extended to January 22, 2019; that any opposition be due
February 22, 2019; and that any reply be due March 8, 2019. This extension would allow the
parties additional time in light of the Christmas and New Year’s holidays and the complexity
of the issues presented. This is the parties’ first request to extend these deadlines.

Second, Plaintiffs contemplate making a motion to substitute under Fed. R. Civ. P. 17(a)(3).
Your Honor has instructed that this anticipated motion is due January 21, 2019; any
opposition is due February 20, 2019; and any reply is due February 27, 2019. See December
21 Order at 68. Plaintiffs request, and UBS does not oppose, an extension of the deadline for
this motion to February 5, 2019; that any opposition be due March 5, 2019; and that any
reply be due March 18, 2019. Plaintiffs’ position is that this extension is appropriate due to
competing briefing schedules in this and other matters. This is the first request to extend
these deadlines.
        Case 1:15-cv-03538-VSB Document 193 Filed 12/28/18 Page 2 of 2




Hon. Vernon S. Broderick
December 28, 2018
Page 2



We have provided all of the above proposed deadlines to the other Defendants, and none
have objected.

Respectfully,

V(ULF-6WRFN
Eric J. Stock


cc: All counsel (via ECF)
